PER CURIAM.
The State appeals the Second District Court of Appeal’s decision in State v. Ayers, 665 So.2d 296 (Fla. 2d DCA 1995).1 In Ayers, the Second District relied on our prior decision in State v. Winters, 346 So.2d 991 (Fla.1977), to declare section 827.05, Florida Statutes (1993), unconstitutional. We have jurisdiction. Art. V, § 3(b)(1), Fla. Const.
Consistent with the Second District’s decision, this Court recently concluded that section 827.05, as amended in 1977,2 remains unconstitutionally vague under our prior decision in Winters. State v. Mincey, 672 So.2d 524 (Fla.1996). Accordingly, we affirm.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.

. The four styled cases which where consolidated in the district court have been consolidated here.


. Ch. 77-429, § 2, at 1747, Laws of Fla. (amending § 827.05, Fla.Stat. (1975)).